Citation Nr: 9904116	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  91-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a May 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefit sought on appeal.  
The veteran, who had active service from May 1968 to March 
1971, appealed that decision to the Board.  During the course 
of the claim the veteran relocated, and the appeal has 
continued from the Albuquerque, New Mexico RO.

As a preliminary matter, the Board notes that this claim was 
remanded twice for further development, including affording 
the veteran VA examinations to assist in his claim.  The 
veteran failed to report to an examination after each remand, 
and the claim has since been referred to the Board for final 
appellate disposition.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam War, and 
was subject to rocket attacks while there.

2.  The veteran does not have a clear diagnosis of PTSD.

3.  The veteran has failed to report to two VA examinations 
that could have assisted him in establishing a causal nexus 
between his confirmed stressor and current psychiatric 
symptomatology.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  However, 
eligibility for a PTSD service connection award requires 
more; specifically, (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor. 38 C.F.R. § 3.304(f); 
see also, Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In the instant case, the Board finds that the veteran's claim 
for PTSD is well grounded.  The Board is satisfied that 
sufficient relevant facts have been properly developed.  The 
veteran indicated in his Substantive Appeal received in 
January 1991 that the VA examination provided in April 1990 
was inadequate.  The Board would note that the veteran's 
representative, in a February 1999 brief on appeal, requested 
a third remand to assist the veteran in arriving at a PTSD 
diagnosis, as it was possible that the veteran did not 
receive notice of the scheduling of the earlier examinations.  
The Board would note that this claim was first remanded in 
May 1991 for, among other things, a VA examination.  The 
veteran was scheduled for a VA examination, but failed to 
report.  In August 1997 the Board again remanded the claim 
for a VA examination, among other things.  Again the veteran 
failed to report.  In May 1998, the RO issued the veteran a 
supplemental statement of the case noting his failure to 
report for the scheduled VA examination, further informing 
him that this examination might have been material in the 
outcome of his claim.  The Board takes particular note that 
the veteran's representative received a carbon copy of the 
May 1998 supplemental statement of the case.  

Initially, there is no indication that the veteran did not 
receive notice of either scheduled VA examination.  Further, 
even assuming that the RO's noted address was incorrect, the 
United States Court of Veterans Appeals (Court) has held "it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  That is, the VA 
does not have an obligation to track down the veteran.  The 
Court has further held that the duty to assist is by no means 
a one-way street, and a veteran's obligation to provide 
certain facts, in this case by submission to a VA 
examination, is not an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  What is more, the 
Board would note that the veteran's representative also had 
notice of the veteran's failure to appear.  Indeed, some 
obligation would also fall on them to adequately prosecute 
the veteran's claim.  Thus, the Board finds that scheduling 
yet another examination would not be useful in this claim, 
and that the VA has exhausted its duty to assist the veteran 
within the meaning of 38 U.S.C.A. 
§ 5107(a).

The veteran's central contention is that as a result of 
stressful incidents during his service in Vietnam he 
currently has PTSD.  In this regard, evidence in support of 
the veteran's claim includes a March 1990 statement from a 
private addiction counselor, Tania Odessa, M.A., of Boulder, 
Colorado, relating that the veteran has recurrent dreams and 
diminished interest in significant activities, as well as 
other symptoms of PTSD.  These symptoms led her to diagnose 
the veteran with PTSD.  That statement, however, does not 
relate a specific stressor that led to the diagnosis.  

In April 1990, the RO provided the veteran with a VA 
psychiatric examination.  The veteran's family and military 
histories were reviewed.  The veteran reported that he had 
dreams of "being in the bush" in Vietnam, but conceded that 
he never served in the jungle of Vietnam.  In addition, the 
veteran reported a recurrent dream of serving on guard duty 
in Chu Lai in December 1969, and suffering rocket attacks.  
The veteran informed the examiner that this incident did in 
fact occur.  Other current psychiatric complaints were 
related, including marital counseling with Tania Odessa.  The 
veteran reported difficulties with self-esteem.  As a result 
of the examination, the examiner, a VA physician, concluded 
that the veteran did not present sufficient clinical evidence 
to warrant a PTSD diagnosis.  Rather, the examiner diagnosed 
the veteran with an adjustment disorder with a depressed 
mood, secondary to marital problems, and a dysthymia disorder 
and mixed substance abuse, in remission.  

In a March 1991, statement, Annette Matlock, M.S.W., of the 
Boulder Vet Center related that the veteran indeed had PTSD, 
based upon Mississippi Scale testing.  While a detailed 
recitation of this correspondence is not required here, the 
Board would note that the veteran related that he was exposed 
to mortar and rocket attacks while serving in Chu Lai, 
Vietnam.  Ms. Matlock further stated that the veteran's life 
was changed as a result of his service in Vietnam.  
Nonetheless, the veteran was not given a diagnosis of PTSD as 
a result of a specific stressor.

As a result of the May 1991 Board remand, the RO was 
requested to attempt to confirm with what was then known and 
the United States Army and Joint Services Envirnonmental 
Support Group (ESG) the existence of the veteran's claimed 
stressor of being rocketed during his service in Chu Lai.  
The veteran's service personnel records reflect that he 
served with the 335th Transportation Company from November 
1968 to March 1969.  The ESG responded in July 1993, stating 
that the 335th Transportation Company was in Chu Lai during 
the Winter/Spring Offensive in February 1969, and that Chu 
Lai did receive enemy attacks.  In this respect, at least one 
of the veteran's stressors has been confirmed.

Ultimately, however, the veteran appears to have been 
assigned conflicting diagnoses, PTSD vs. an adjustment 
disorder and a dysthymic disorder.  As such, the Board again 
requested a VA examination in August 1997, as a clear medical 
diagnosis of PTSD is required before a grant of service 
connection can be made.  As noted in detail above, the 
veteran did not appear.

In light of the above evidence, the Board must find that the 
preponderance of the evidence is against the veteran's claim.  
In doing so, the Board does not question the occurrence of 
the stressor, which has been confirmed.  Rather, the Board 
finds that the veteran has not presented evidence of a clear 
PTSD diagnosis.  Towards that end, the VA physician who 
conducted the April 1990 VA examination specifically 
discounted a PTSD diagnosis, although that was a diagnosis 
that he was requested to determine.  That examiner also 
appeared to have conceded the occurrence of a stressor, a 
rocket attack.  However, he did not diagnose PTSD.

Contrarily, two private treatment providers have diagnosed 
PTSD.  Most relevantly, Ms. Matlock of the Boulder Vet Center 
stated in March 1991 that the veteran did have PTSD.  She 
listed several stressors.  However, she did not specifically 
relate her current diagnosis to the specific, confirmed 
stressor.  Moreover, she is not a physician, and her 
diagnosis is not as probative as that of the VA physician who 
evaluated the veteran in April 1990 and specifically ruled 
out the presence of PTSD.

In looking at the above information, the Board notes that all 
diagnoses were made substantially contemporaneously.  
Nonetheless, the Board notes that one central requirement for 
a grant of service connection for PTSD is a clear diagnosis.  
As currently presented before the Board, the veteran does not 
have a clear diagnosis; indeed, other diagnoses have been 
proffered to explain current symptomatology.  What is more, 
the veteran has been scheduled for two VA examinations that 
could have resolved these conflicting diagnoses, but the 
veteran did not appear.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1998).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

